
	
		II
		112th CONGRESS
		1st Session
		S. 482
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Inhofe (for himself,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Blunt,
			 Mr. Boozman, Mr. Burr, Mr.
			 Chambliss, Mr. Coats,
			 Mr. Coburn, Mr.
			 Cochran, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Ensign, Mr.
			 Enzi, Mr. Graham,
			 Mr. Grassley, Mr. Hatch, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Kyl,
			 Mr. Lee, Mr.
			 Lugar, Mr. McConnell,
			 Mr. Moran, Ms.
			 Murkowski, Mr. Paul,
			 Mr. Portman, Mr. Risch, Mr.
			 Roberts, Mr. Rubio,
			 Mr. Sessions, Mr. Shelby, Mr.
			 Thune, Mr. Toomey,
			 Mr. Vitter, Mr.
			 Wicker, Mr. McCain, and
			 Mr. Manchin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to prohibit the Administrator
		  of the Environmental Protection Agency from promulgating any regulation
		  concerning, taking action relating to, or taking into consideration the
		  emission of a greenhouse gas to address climate change, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Tax Prevention Act of
			 2011.
		2.No regulation of
			 emissions of greenhouse gases
			(a)In
			 generalTitle III of the
			 Clean Air Act (42 U.S.C. 7601 et seq.) is amended by adding at the end the
			 following:
				
					330.No regulation
				of emissions of greenhouse gases
						(a)DefinitionIn
				this section, the term greenhouse gas means any of the
				following:
							(1)Water
				vapor.
							(2)Carbon
				dioxide.
							(3)Methane.
							(4)Nitrous
				oxide.
							(5)Sulfur
				hexafluoride.
							(6)Hydrofluorocarbons.
							(7)Perfluorocarbons.
							(8)Any other
				substance subject to, or proposed to be subject to, regulation, action, or
				consideration under this Act to address climate change.
							(b)Limitation on
				agency action
							(1)Limitation
								(A)In
				generalThe Administrator may not, under this Act, promulgate any
				regulation concerning, take action relating to, or take into consideration the
				emission of a greenhouse gas to address climate change.
								(B)Air pollutant
				definitionThe definition of the term air pollutant
				in section 302(g) does not include a greenhouse gas. Nothwithstanding the
				previous sentence, such definition may include a greenhouse gas for purposes of
				addressing concerns other than climate change.
								(2)ExceptionsParagraph
				(1) does not prohibit the following:
								(A)Notwithstanding
				paragraph (4)(B), implementation and enforcement of the rule entitled
				Light-Duty Vehicle Greenhouse Gas Emission Standards and Corporate
				Average Fuel Economy Standards (75 Fed. Reg. 25324 (May 7, 2010) and
				without further revision) and finalization, implementation, enforcement, and
				revision of the proposed rule entitled Greenhouse Gas Emissions
				Standards and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and
				Vehicles published at 75 Fed. Reg. 74152 (November 30, 2010).
								(B)Implementation
				and enforcement of section 211(o).
								(C)Statutorily
				authorized Federal research, development, and demonstration programs addressing
				climate change.
								(D)Implementation
				and enforcement of title VI to the extent such implementation or enforcement
				only involves one or more class I or class II substances (as such terms are
				defined in section 601).
								(E)Implementation
				and enforcement of section 821 (42 U.S.C. 7651k note) of Public Law 101–549
				(commonly referred to as the Clean Air Act Amendments of
				1990).
								(3)Inapplicability
				of provisionsNothing listed in paragraph (2) shall cause a
				greenhouse gas to be subject to part C of title I (relating to prevention of
				significant deterioration of air quality) or considered an air pollutant for
				purposes of title V (relating to air permits).
							(4)Certain prior
				agency actionsThe following rules, and actions (including any
				supplement or revision to such rules and actions) are repealed and shall have
				no legal effect:
								(A)Mandatory
				Reporting of Greenhouse Gases, published at 74 Fed. Reg. 56260 (October
				30, 2009).
								(B)Endangerment
				and Cause or Contribute Findings for Greenhouse Gases under section 202(a) of
				the Clean Air Act published at 74 Fed. Reg. 66496 (Dec. 15,
				2009).
								(C)Reconsideration
				of the Interpretation of Regulations That Determine Pollutants Covered by Clean
				Air Act Permitting Programs published at 75 Fed. Reg. 17004 (April 2,
				2010) and the memorandum from Stephen L. Johnson, Environmental Protection
				Agency (EPA) Administrator, to EPA Regional Administrators, concerning
				EPA’s Interpretation of Regulations that Determine Pollutants Covered by
				Federal Prevention of Significant Deterioration (PSD) Permit Program
				(Dec. 18, 2008).
								(D)Prevention
				of Significant Deterioration and Title V Greenhouse Gas Tailoring Rule,
				published at 75 Fed. Reg. 31514 (June 3, 2010).
								(E)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Substantial Inadequacy and SIP Call, published at 75 Fed. Reg. 77698
				(December 13, 2010).
								(F)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Failure to Submit State Implementation Plan Revisions Required for Greenhouse
				Gases, published at 75 Fed. Reg. 81874 (December 29, 2010).
								(G)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Federal
				Implementation Plan, published at 75 Fed. Reg. 82246 (December 30,
				2010).
								(H)Action To
				Ensure Authority To Implement Title V Permitting Programs Under the Greenhouse
				Gas Tailoring Rule, published at 75 Fed. Reg. 82254 (December 30,
				2010).
								(I)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program, published at 75 Fed. Reg. 82430 (December 30,
				2010).
								(J)Limitation
				of Approval of Prevention of Significant Deterioration Provisions Concerning
				Greenhouse Gas Emitting-Sources in State Implementation Plans; Final
				Rule, published at 75 Fed. Reg. 82536 (December 30, 2010).
								(K)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program; Proposed Rule, published at 75 Fed. Reg. 82365
				(December 30, 2010).
								(L)Except for action
				listed in paragraph (2), any other Federal action under this Act occurring
				before the date of enactment of this section that applies a stationary source
				permitting requirement or an emissions standard for a greenhouse gas to address
				climate change.
								(5)State
				action
								(A)No
				limitationThis section does not limit or otherwise affect the
				authority of a State to adopt, amend, enforce, or repeal State laws and
				regulations pertaining to the emission of a greenhouse gas.
								(B)Exception
									(i)RuleNotwithstanding
				subparagraph (A), any provision described in clause (ii)—
										(I)is not federally
				enforceable;
										(II)is not deemed to
				be a part of Federal law; and
										(III)is deemed to be
				stricken from the plan described in clause (ii)(I) or the program or permit
				described in clause (ii)(II), as applicable.
										(ii)Provisions
				definedFor purposes of clause (i), the term
				provision means any provision that—
										(I)is contained in a
				State implementation plan under section 110 and authorizes or requires a
				limitation on, or imposes a permit requirement for, the emission of a
				greenhouse gas to address climate change; or
										(II)is part of an
				operating permit program under title V, or a permit issued pursuant to title V,
				and authorizes or requires a limitation on the emission of a greenhouse gas to
				address climate change.
										(C)Action by
				AdministratorThe Administrator may not approve or make federally
				enforceable any provision described in subparagraph
				(B)(ii).
								.
			3.Preserving one
			 national standard for automobilesSection 209(b) of the Clean Air Act (42
			 U.S.C. 7543) is amended by adding at the end the following:
			
				(4)With respect to
				standards for emissions of greenhouse gases (as defined in section 330) for
				model year 2017 or any subsequent model year for new motor vehicles and new
				motor vehicle engines—
					(A)the Administrator
				may not waive application of subsection (a); and
					(B)no waiver granted
				prior to the date of enactment of this paragraph may be considered to waive the
				application of subsection
				(a).
					.
		
